Cunningham, J.
(dissenting) : It is true that a telephone company is a common carrier of news, and as such is prohibited from discriminating in its service to the public. It must serve all who are substantially in the same general position. The facts of this case show, I think, that this right was denied the plaintiff. The telephone line was built and maintained along the street on which he lived. With thirty feet of wire his dwelling could be connected with the system, and had *53been so connected for seven years. The fact that his dwelling was outside the city limits is a negligible one. That of itself did not remove him beyond the sphere of the company’s duty to him. Its duty to serve the public was not necessarily limited by municipal lines, nor was its practice so confined. The plaintiff was substantially in the same position as one on the other side of the municipal line, and by a continued course of action for seven years the company had not only recognized this fact but had also recognized its duty in this respect. The company, therefore, having undertaken to serve the plaintiff, who was within the limits of reasonable service as established and recognized by the company itself, it cannot now withdraw from such service without reasonable excuse, which it has failed to give. This is not a case where the court has decided the facts of a case upon disputed evidence, but one where a wrong legal conclusion has been arrived at from admitted facts.
Chief Justice Johnston and Mr. Justice Clark A. Smith join with me in this dissent.